Title: To James Madison from Sylvanus Bourne, 26 August 1808
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amn Consulate, Amstdm Augt. 26 1808

Having lately had the honor to address you Pr the America Capt. Seton I have nothing Special to Communicate at this time except that of my having Sent home by this Conveyance (the Ship Sheperdess Capt Nelson,) sundry Amn Seamen who have come on here from Condemned Amn Ships in France the Certs; of which will when ready be transmitted duly to the Treasy of the: U States.  I hope these may be among the last under these unpleasant Circumstances.
Deprived as I am of all income by the present State of things Shoud you be of opinion that my claim for a moderate Compensation from our Govt. in aid of my expences in this unfavorable position is founded in justice & propriety it will have an important effect towards procuring me the desired releif & shall be ever gratefully acknowleged by Yr Very Respectfull & Obt. Servant

S Bourne

